 

Exhibit 10.1

 

Equity Exchange Agreement

 

Effective Date: October 6, 2015

 

WHEREAS, Michael Hanson has agreed to surrender or return a total of 382,809 of
common stock to the Company;

 

WHEREAS, in consideration of Michael Hanson surrendering or returning a total of
382,809 shares of common stock to the Company, the Board deems it advisable to
issue Michael Hanson a warrant to purchase 756,618 shares of the Company’s
common stock with an exercise price of $1.35 and be 100% vested on the grant
date and have a 5 year term from the grant date to exercise such options. ;

 

NOW, THEREFORE, BE IT HEREBY RESOLVED, that the officers of the Company are
authorized and execute and grant, on behalf of the Company, a warrant to
purchase 756,618 share of the Company’s common stock in consideration of Michael
Hanson surrendering or returning a total of 382,809 shares of the Company’s
common stock.

 

RESOLVED FURTHER, that the officers of the Company are authorized and directed
to execute and cause to be filed such consents to service of process, powers of
attorney, applications, and other documents with any state authorities, and to
take such other actions as the officers determine to be necessary or appropriate
to register or qualify the securities of the Company, issued pursuant to any
conversion or exercise of the Warrants, under applicable securities or Blue Sky
laws;

 

RESOLVED FURTHER, that the officers of the Company are authorized and directed
to take all such further actions, and to execute and deliver on behalf of the
Company, such other agreements, instruments and documents and to pay such fees
and expenses, as any of them may deem necessary, proper or advisable to give
effect to, or otherwise in connection with, the foregoing resolutions; and

 

RESOLVED FURTHER, that any and all actions taken by the officers of the Company
in connection with the foregoing and within the authority conferred therein is
hereby acknowledged, approved, ratified and confirmed in all respects.

 

Holder:   Cachet Financial Solutions Inc.       a Minnesota corporation        
  By: /s/ Michael J. Hanson   By: /s/ Jeffrey C. Mack   Michael J. Hanson    
Jeffrey C. Mack         Chief Executive Officer                 Cachet Financial
Solutions, Inc.       a Delaware corporation                       Jeffrey C.
Mack         Chief Executive Officer

 

 

 

 